Title: From Thomas Jefferson to William Lattimore, 14 March 1807
From: Jefferson, Thomas
To: Lattimore, William


                        
                            Washington Mar. 14. 07.
                        
                        Th: Jefferson presents his compliments to Doctr. Lattimore, and in answer to his letter of the 9th. inst. on
                            the subject of the Act to prevent settlements on the lands of the US. until authorised by law, he assures him that the act
                            will be carried into execution with every indulgence which a fair construction of it’s object shall admit, and a just
                            regard for the private interest of individuals as well as the public shall dictate. he salutes Dr. Lattimore with
                            friendship & respect.
                    